USCA11 Case: 20-13406    Date Filed: 05/13/2021   Page: 1 of 8



                                                    [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13406
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:16-cr-80199-KAM-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

GUS JUNIOR BUTLER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 13, 2021)



Before NEWSOM, ANDERSON, and EDMONDSON, Circuit Judges.
              USCA11 Case: 20-13406          Date Filed: 05/13/2021       Page: 2 of 8



PER CURIAM:



         Gus Butler, a federal prisoner proceeding pro se,1 appeals the district court’s

denial of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

No reversible error has been shown; we affirm.2

         In 2017, Butler pleaded guilty to being a convicted felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1), and to possessing

with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

The sentencing court classified Butler as an armed career offender under the

Armed Career Criminal Act, 18 U.S.C. § 924(e), and imposed a total sentence of

180 months’ imprisonment. We affirmed Butler’s sentence on appeal. See United

States v. Butler, 714 F. App’x 980 (11th Cir. 2018) (unpublished).

         In August 2020, Butler moved pro se for compassionate release under 18

U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018.3 Butler sought

relief in the light of the COVID-19 pandemic. Butler asserted that he was at

increased risk of serious illness based on his age (58 years’ old) and on his


1
  We read liberally briefs filed by pro se litigants. See Timson v. Sampson, 518 F.3d 870, 874
(11th Cir. 2008).

2
    We GRANT Butler’s motion for leave to file his reply brief out of time.

3
    First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
                                                  2
            USCA11 Case: 20-13406     Date Filed: 05/13/2021    Page: 3 of 8



underlying chronic medical conditions, including Type 2 diabetes, high blood

pressure, hypertension, high cholesterol, arthritis, neuropathy, and obesity. Butler

also pointed to his post-conviction rehabilitation as evidenced by his completion of

several training programs and his having sustained no disciplinary infractions

during his incarceration. Butler said he presents no threat to the community.

      The district court denied Butler’s motion. The district court concluded that -

- even if “extraordinary and compelling reasons” might support a reduced sentence

-- compassionate release was inappropriate because Butler would present a

“significant danger” to the community if released before the completion of his

sentence.

      In making that determination, the district court relied upon Butler’s

“extensive” and “violent” criminal history, as reflected in the Presentence

Investigation Report. In particular, the district court noted that Butler had these

prior convictions: (1) felony convictions for aggravated assault with a deadly

weapon in 1994 and in 1998, aggravated battery with a deadly weapon in 1997,

aggravated battery in 2006, domestic battery by strangulation in 2008, and battery

in a county jail in 2008; (2) six misdemeanor convictions for battery and one for

assault; and (3) one conviction for strong-arm robbery, two convictions for

burglary of a dwelling, and six other burglary convictions.

                                          3
          USCA11 Case: 20-13406       Date Filed: 05/13/2021    Page: 4 of 8



      We review for abuse of discretion the district court’s decision about whether

to grant or to deny a defendant compassionate release. See United States v. Harris,

989 F.3d 908, 911 (11th Cir. 2021). “A district court abuses its discretion if it

applies an incorrect legal standard, follows improper procedures in making the

determination, or makes findings of fact that are clearly erroneous.” United States

v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015).

      In 2018, Congress enacted the First Step Act, which, in part, amended 18

U.S.C. § 3582(c)(1)(A) to increase the use and transparency of compassionate

release of federal prisoners. See First Step Act § 603. The statute provides that a

“court may not modify a term of imprisonment once it has been imposed,” except

under certain circumstances. 18 U.S.C. § 3582(c). About compassionate release,

section 3582(c)(1)(A)(i) uses these words:

      [T]he court . . . may reduce the term of imprisonment . . . after
      considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that . . . extraordinary and compelling
      reasons warrant such a reduction . . . and that such a reduction is
      consistent with applicable policy statements issued by the Sentencing
      Commission.

18 U.S.C. § 3582(c)(1)(A)(i).

      The policy statements applicable to section 3582(c)(1)(A) provide that -- in

addition to determining whether extraordinary and compelling reasons exist that

might warrant a sentence reduction -- the district court must determine that “the

                                          4
          USCA11 Case: 20-13406       Date Filed: 05/13/2021   Page: 5 of 8



defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” See U.S.S.G. § 1B1.13(2); id., comment. (n.1).

In determining the potential danger posed by a defendant, the court considers these

factors: (1) the nature and circumstances of the offense, including whether the

offense involved a controlled substance or a firearm; (2) the weight of the evidence

against the defendant; (3) the defendant’s history and characteristics, including his

past conduct and criminal history; and (4) the nature and seriousness of the danger

that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

      Under section 3553(a), a sentence must be sufficient (but not greater than

necessary) to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, deter criminal conduct, and to protect the public from

future crimes. See 18 U.S.C. § 3553(a)(2). A sentencing court should also

consider the nature and circumstances of the offense, the history and characteristics

of the defendant, the kinds of available sentences, the guidelines range, the policy

statements of the Sentencing Commission, and the need to avoid unwarranted

sentencing disparities. Id. § 3553(a)(1), (3)-(7).

      As an initial matter, that Butler exhausted his administrative remedies before

filing his compassionate-release motion is undisputed. In addition, we accept that

Butler’s underlying medical conditions and his increased risk of serious illness due

                                           5
          USCA11 Case: 20-13406        Date Filed: 05/13/2021    Page: 6 of 8



to COVID-19 might constitute “extraordinary and compelling reasons” for

purposes of section 3582(c)(1)(A)(i). The decisive issue before us in this appeal is

whether the district court erred in determining that Butler poses a danger to the

community.

      On appeal, Butler contends that the district court placed undue weight on

Butler’s history and characteristics, including his criminal history. According to

Butler, the district court also failed to consider certain mitigating factors, including

Butler’s post-conviction rehabilitation, the eight-year gap between his most recent

prior offense and the instant offenses of conviction, and that his instant offenses

were non-violent.

      Generally speaking, the district court need not discuss on the record each

specific statutory sentencing factor. See United States v. Kuhlman, 711 F.3d 1321,

1326 (11th Cir. 2013). Here, the district court’s statement that it had considered

the statutory factors in 18 U.S.C. §§ 3142(g) and 3553(a) demonstrates sufficiently

that it considered properly the pertinent factors in denying Butler’s motion. See

United States v. Turner, 474 F.3d 1265, 1281 (11th Cir. 2007).

      Moreover, the district court considered expressly Butler’s mitigating

arguments, including that Butler’s underlying medical conditions put him at

increased risk of serious illness due to COVID-19 and Butler’s evidence of post-

                                           6
          USCA11 Case: 20-13406         Date Filed: 05/13/2021   Page: 7 of 8



conviction rehabilitation. The district court, however, determined that those

factors did not compel relief, given the danger Butler posed to the community.

That the district court afforded more weight to Butler’s criminal history than the

court did to other mitigating factors is no abuse of discretion. The weight given to

a particular sentencing factor “is a matter committed to the sound discretion of the

district court, and we will not substitute our judgment in weighing the relevant

factors.” See United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007)

(quotations and alterations omitted).

      We cannot conclude that the district court’s finding that Butler posed a

danger to the community was clearly erroneous. The record supports the district

court’s finding that Butler had an extensive and violent criminal history, including

more than a dozen assault and battery convictions between 1994 and 2008:

convictions that qualified Butler as an armed career offender. Contrary to Butler’s

contention on appeal, the nature and circumstances of his instant offenses of

conviction -- offenses that involved both drugs and a gun -- also support a finding

of dangerousness. See 18 U.S.C. § 3142(g)(1).

      In the light of Butler’s criminal history, the district court concluded

reasonably that Butler likely posed a danger to the community despite Butler’s

chronic medical issues and some evidence of Butler’s post-conviction

                                            7
           USCA11 Case: 20-13406           Date Filed: 05/13/2021       Page: 8 of 8



rehabilitation. The district court abused no discretion in denying Butler’s motion

for compassionate release.4

       AFFIRMED.




4
 Butler argues on appeal that his role as a caregiver to his mother and to his fiancé constitute
extraordinary and compelling reasons warranting compassionate release. That argument has no
bearing on the district court’s dispositive determination about Butler’s danger to the community.
                                                  8